department of the treasury internal_revenue_service washington d c q or uec eva te t tax_exempt_and_government_entities_division uic xxxxxkxkxxx xxxxxkxxxkx xxxxxxxxkx legend taxpayer a taxpayer b accountant c ira u ira v ira w ira x company m company n company o sum p sum q dear fe aaeiiied kk k ee k ek be this is in response to your letter dated as supplemented by correspondence dated submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were made in support of your ruling_request taxpayer a maintained ira u an individual_retirement_account described in code sec_408 with company m during calendar_year taxpayer a converted ira u to a roth_ira ira v also with company m at the time of the conversion the fair_market_value of ira u was sum p taxpayer b maintained ira w an individual_retirement_account described in code sec_408 with company n during calendar_year taxpayer b converted ira w to a roth_ira ira x with company o at the time of the conversion the fair_market_value of ira x was sum q in late taxpayer a and taxpayer b received a notice from company m informing them of the conversion option taxpayer a contacted company m and was advised of the tax xxxxxxxkxxx page - advantages of converting ira u in taxpayer a company m in deciding whether converting ira u and ira w was a viable option filled out a worksheet provided by taxpayer a separately computed his and taxpayer b’s income both of which were under the dollar_figure threshold limit taxpayer a does not recall being advised that the income limit for conversion to a roth_ira was based on combined income rather than just taxpayer a’s income alone at the time of the conversions taxpayer a and taxpayer b thought they were eligible to convert ira u and ira w based on their individual incomes taxpayer a and taxpayer b decided to prepare their federal_income_tax return themselves taxpayer a sought and received an extension to file their federal_income_tax return taxpayer a’s and taxpayer b’s federal_income_tax return was filed in date as a result taxpayer a and taxpayer b were ineligible to recharacterize roth_ira v and roth_ira x back to traditional iras under announcement and announcement in date taxpayer a and taxpayer b sought the assistance of accountant c for their federal_income_tax return and the return accountant c determined that taxpayer a and taxpayer b were ineligible to convert traditional_ira u to roth_ira v and traditional_ira w to roth_ira x taxpayers a’s and taxpayer b’s adjusted_gross_income for exceeded the limit prescribed in sec_408a of the internal_revenue_code this request for relief was filed prior to the service’s discovering that taxpayer a and taxpayer b were not eligible to convert iras u and w to roth iras v and x based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b are granted a period not to exceed sixty days from the date of this ruling letter to recharacterize their roth iras ira v and ira x respectfully to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of code and sec_1_408a-5 of the federal_income_tax regulations t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified xxxxxxxxxx page - - information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the lt regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election xxxxxxxxkxk paseo sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statue of limitations before the taxpayer’s receipt of a ruling granting relief under this section announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement ilr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira in this case taxpayer a and taxpayer b were not eligible to convert traditional_ira u and traditional_ira w into roth_ira v and roth_ira x since taxpayer a's and taxpayer b's combined modified_adjusted_gross_income for exceeded dollar_figure taxpayer a and taxpayer b were unaware that they were ineligible for the roth_ira conversions until the year therefore it is necessary to determine whether the taxpayers are eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a and taxpayer b were ineligible for the roth_ira conversions taxpayer a and taxpayer b were not so informed until taxpayer a and taxpayer b made their request for relief to the service before the service discovered taxpayer a's and taxpayer b’s ineligibility to convert ira u and ira w to roth_ira v and roth_ira x with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize roth_ira v and roth_ira x back to traditional iras specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b are granted an extension of sixty days from the date of the issuance of this letter_ruling to recharacterize roth_ira v and roth_ira x back to traditional iras this letter assumes that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto xxxxxxkxxxx page - - this letter is directed only to the taxpayer who requested it sec_611 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions concerning this ruling please contact t ep ra t2 at sincerely yours signed jotor b flotd joyce e floyd manager employee_plans technical group tax exempt and governmental entities division enclosures deleted copy of ruling letter notice of intention to disclose
